DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 03/17/2020.
Specification
3. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5. 	Claims 1, 10, 13 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Wong et al. (“Wong”, WO 2019/151992)
Regarding claim 1, Wong teaches (Fig. 1-3 and 5; Para 13, 15-19, 21-36 and 38-44) a controller (Fig. 5; controller 595; Para 38-44) for a power converter (Fig. 5; flyback power converter 500; Para 38-44), the controller (595) comprising: a first input node (input node of 595 that receives a sensing feedback signal “FB” i.e. any one of ‘U2_109, U2_209, U2_309 or U2_509’; Para 15) receiving a sensing signal (FB sensed via Rsen, which is based on (& proportional to) string current of I_LED of LED string 568), the sensing signal (FB), indicting an output signal (Vo) of the power converter (500); a second input node (although in Fig. 5, doesn’t show explicit use of signal DIM, but from Fig. 1-3, it is understood that an external signal DIM is used to control  receiving an external signal (“DIM”. i.e. any one of ‘Udim_115 or Udim_315’), the external signal (DIM), indicating a target value (controlling the current to control the brightness) for a load (LED 568); and a feedback signal generator (Fig. 5; i.e. feedback signal generator 587, especially signal amplifier detail is explained in Fig. 1-3; Para 21-36) configured to generate a first feedback signal (Fig. 3; i.e. 1st variable amplifier is output of 302) in response to the sensing signal (FB) and the external signal (DIM), the feedback signal generator using a first feedback path (i.e. when 302 doesn’t need offset 345 to lower/adjust any gain value) with a first gain value (HIGH gain value, since 348 value is low, resulting fast response speed time) when the power converter operates in a first mode (start-up or low-gain mode) and using a second feedback path (i.e. when 302 does require offset 345 to lower/adjust gain value) when the power converter operates in a second mode (gain-adjusting mode), the feedback signal generator  including a gain adjusting circuit (auxiliary amplifier 306) configured to decrease (i.e. when 345 is used) a gain value of the second feedback path (i.e. combined operation of 302 and 345) from the first gain value (HIGH gain value) to a second gain value (LOW gain value) at a plurality of times when the power converter operates in the second mode (gain adjusting mode to control the brightness of LED string).
Regarding claim 10, Wong teaches a soft-input generator (i.e. C0) configured to generate an output signal in response to a soft-start end signal (soft-start end signal can be received via ‘562 and 578’ combined ouput, wherein 578 is switched based on 595’s output, where 595 sends out controlled adjusted gain signal based on sensed and external signal and their corresponding operation within the signal amplifier), the soft-start end signal indicating either an end of the first mode (start-up or low-gain mode, where gain value is high) or an end of the second mode (gain adjusting mode, where gain value is adjusted to low); and a switching device (i.e. 578) configured to couple a pin that receives the external signal (DIM, via 595) to the soft-input generator (i.e. C0) in response to the soft-start end signal.
Regarding claim 13, Wong teaches (Fig. 1-3 and 5; Para 13, 15-19, 21-36 and 38-44) a method for controlling a power converter (Fig. 5; flyback power converter 500, controlled by controller 595; Para 38-44), the method comprising: generating a first feedback signal (Fig. 3; i.e. 1st variable amplifier is output of 302) in response to a sensing signal (input node of 595 that receives a sensing feedback signal “FB” i.e. any one of ‘U2_109, U2_209, U2_309 or U2_509’; Para 15) and an external signal (“DIM”. i.e. any one of ‘Udim_115 or Udim_315’; Para 13 and 15) by a feedback signal generator (Fig. 5; i.e. feedback signal generator 587, especially , the feedback signal generator using a first feedback path (i.e. when 302 doesn’t need offset 345 to lower/adjust any gain value) with a first gain value (HIGH gain value, since 348 value is low, resulting fast response speed time) when the power converter operates in a first mode (start-up or low-gain mode) and using a second feedback path (i.e. when 302 does require offset 345 to lower/adjust gain value) when the power converter operates in a second mode (gain-adjusting mode), the sensing signal (FB; Para 15), indicting an output signal (Vo) of the power converter, the external signal (DIM; Para 15) indicating a target value (controlling the current to control the brightness) for a load (LED 568); and decreasing (i.e. when 345 is used to offset and hence lowering gain value of 302’s output) a gain value of the second feedback path from the first gain value (1st gain value-HIGH) to a second gain value (2nd gain value-LOW) at a plurality of times when the power converter operates in the second mode (gain-adjusting mode).
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (WO 2019/151992).
Regarding claim 12, Wong teaches the first (high) and second (low) gain value is sufficient to make a bandwidth of a feedback loop of the power converter higher and lower, respectively. 
However, Wong fail to teach the first gain value is sufficient to make a bandwidth of a feedback loop of the power converter higher than 10 kHz, and the second gain value is sufficient to make the bandwidth of the feedback loop less than 60 Hz.
	However, it would have been obvious to one of ordinary skill in the art to have modified Wong’s corresponding gain values being sufficient to make a bandwidth of a feedback loop of the power converter being higher (i.e. higher that 10KHz) or lower (i.e. lower then 60Hz) then specific value, using Wong’s auxiliary In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
8. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”, EP 2683068) 
Wong (WO 2019/151992).
Regarding claim 18, Zhang teaches a power converter (Fig. 1; flyback converter 100 having 1st side on the primary winding side 101 and 2nd side on the secondary winding side 102), comprising: a first side (on 101 side) including a first controller (140) and a first portion of an opto-coupler (400), the first controller (140) controlling a switching operation of a switching device (110); and a second side (on 102) including a second controller (150) and a second portion of the opto-coupler (300), the second controller (150) including: a feedback signal generator (310) configured to generate a first feedback signal (i.e. output of 310) in response to a sensing signal (Vout sensed via R1-R2) a buffer (Fig. 20; buffer 2030) configured to generate (Fig. 20; i.e. Vsupply to the optocoupler and 2040) an opto-coupler signal in response to the first feedback signal (output of 310) and provide the opto-coupler signal to the second portion of the opto-coupler (300).
However, Zhang fails to teach the second controller including: a feedback signal generator configured to generate a first feedback signal in response to a sensing signal and an external signal, the sensing signal indicting an output signal of the power converter, the external signal indicating a target value for a load, the feedback signal generator using a first feedback path with a first gain value when the power converter operates in a first mode and using a second feedback path when the power converter operates in a second mode, the feedback signal generator including a gain adjusting circuit configured to decrease a gain value of the second feedback path from the first gain value to a second gain value at a plurality of times when the power converter operates in the second mode.
However, Wang teaches (Fig. 1-3 and 5; Para 13, 15-19, 21-36 and 38-44) the second controller (controller 595 comprising primary aide and secondary side controller) including: a feedback signal generator (Fig. 5; i.e. feedback signal generator 587, especially signal amplifier detail is explained in Fig. 1-3) configured to generate a first feedback signal (Fig. 3; i.e. 1st variable amplifier is output of 302) in response to a sensing signal (input node of 595 that receives a sensing feedback signal “FB” i.e. any one of ‘U2_109, U2_209, U2_309 or U2_509’; FB sensed via Rsen, which is based on (& proportional to) string current of I_LED of LED string 568) and an external signal (“DIM”. i.e. any one of ‘Udim_115 or Udim_315’ (although in Fig. 5, doesn’t show explicit use of signal DIM, but from Fig. 1-3, it is understood that an external signal DIM is used to control signal amplifier (anyone of 101, 201 or 301), which is used inside the controller 595)), the sensing signal (FB), indicting an output signal (Vo) of the power converter, the external signal (DIM), indicating a target value (controlling the current to control the brightness) for a load (LED 568);the feedback signal generator using a first feedback path(i.e. when 302 doesn’t need offset 345 to lower/adjust any gain value)  with a first gain value (HIGH gain value, since 348 value is low, resulting fast response speed time) when the power converter operates in a first mode (start-up or low-gain mode)  and using a second feedback path(i.e. when 302 does require offset 345 to lower/adjust gain value)  when the power converter operates in a second mode (gain-adjusting mode), the feedback signal generator including including a gain adjusting circuit (auxiliary amplifier 306) configured to decrease (i.e. when 345 is used) a gain value of the second feedback path (i.e. combined operation of 302 and 345) from the first gain value (HIGH gain value) to a second gain value (LOW gain value) at a plurality of times when the power converter operates in the second mode (gain adjusting mode).
Thus, it it would have been obvious to one of ordinary skill in the art to have modified Zhang’s power converter to include the feedback generator with two feedback paths along with gain adjustment circuit for corresponding two modes, as disclosed by Wang, as doing so would have provided an output variable transient control means, thus increasing operational efficiency, as taught by Wang (abstract).
Allowable Subject Matter
9. 	Claims 2-9, 11, 14-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, a search of prior art(s) failed to teach “wherein the feedback signal generator further includes a voltage copier circuit coupled to the gain adjusting circuit at a second node, the voltage copier circuit being configured to generate a second feedback signal in response to the first feedback signal and provide the second feedback signal to the second node when the power converter operates in the second mode”.
Claims 3-9 are depending from claim 2.
claim 11, Wong teaches an arithmetic circuit (i.e. 120 [Note. because Applicant fail to define ‘arithmetic circuit’. Hence under broadest reasonable interpretations and for examination, the ‘arithmetic circuit’ is interpreted as ‘a circuit’ which is capable of some type of calculations and provide signal, based on received signal]) configured to generate a reference signal (i.e. any one of U1 103 or U1 303) in response to an internal controlled signal (i.e. 336 to further adjust signal DIM), wherein the feedback signal generator includes an amplifier, the amplifier (302) generating the first feedback signal (Fig. 3; i.e. 1st variable amplifier is output of 302) in response to the reference signal (i.e. any one of U1 103 or U1 303) and the sensing signal (Vcs).
However, Wong fails to teach an arithmetic circuit configured to generate a refence signal in response to an internal dimming signal and the output signal from the soft-input generator, wherein the feedback signal generator includes an amplifier, the amplifier generating the first feedback signal in response to the reference signal and the sensing signal.
Regarding claim 14, a search of prior art(s) failed to teach “the second feedback path further including a second node coupled to a second capacitor, the second capacitor having a capacitance value greater than that of the first capacitor, the method further comprising: decreasing a resistance value between the first node and the second node at the plurality of times when the power converter operates in the second mode.
Claims 15-17 are depending from claim 14.
Regarding claim 19, a search of prior art(s) failed to teach “each of the first feedback path and the second feedback path includes an amplifier, and the gain adjusting circuit is coupled to the amplifier at a first node, and wherein the feedback signal generator further includes a voltage copier circuit coupled to the gain adjusting circuit at a second node, the voltage copier circuit being configured to generate a second feedback signal in response to the first feedback signal and provides the second feedback signal to the second node when the power converter operates in the second mode”.
Claim 20 is depending from claim 19. 
Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached M-Th 9AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/3/2022

	/THIENVU V TRAN/                                        Supervisory Patent Examiner, Art Unit 2839